                                  1 J. Stephen Peek, Esq. (NV Bar No. 1758)
                                    Robert J. Cassity, Esq. (NV Bar No. 9779)
                                  2 HOLLAND & HART LLP
                                    9555 Hillwood Drive, 2nd Floor
                                  3 Las Vegas, Nevada 89134
                                    Tel: (702) 669-4600
                                  4 Fax: (702) 669-4650
                                    speek@hollandhart.com
                                  5 bcassity@hollandhart.com

                                  6 Sheila A. Sadighi, Esq. (Admitted Pro Hac Vice)
                                    Naomi D. Barrowclough, Esq. (Admitted Pro Hac Vice)
                                  7 LOWENSTEIN SANDLER LLP
                                    One Lowenstein Drive
                                  8 Roseland, NJ 07068
                                    Tel: (973) 597-2500
                                  9 Fax: (973) 597-2400
                                    ssadighi@lowenstein.com
                                 10 nbarrowclough@lowenstein.com

                                 11 Attorneys for Plaintiffs Fir Tree, Capital Management LP
9555 HILLWOOD DRIVE, 2ND FLOOR




                                    (f/k/a Fir Tree Inc.) d/b/a Fir Tree Partners
                                 12
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                                                    UNITED STATES DISTRICT COURT
                                 13
                                                                           DISTRICT OF NEVADA
                                 14
                                    FIR TREE CAPITAL MANAGEMENT LP                     CASE NO.: 2:18-cv-00773-JAC-VCF
                                                                                                               -JAD-VCF
                                 15
                                    (f/k/a FIR TREE INC.) d/b/a FIR TREE
                                                                                             STIPULATION AND ORDER TO
                                 16 PARTNERS,                                           EXTEND DEADLINES FOR RESPONSE
                                                             Plaintiffs,                        AND REPLY BRIEFS RE:
                                 17                                                      DEFENDANTS’ MOTION TO DISMISS
                                                                                                     (ECF NO. 11)
                                 18 v.
                                                                                                   (Second Request)
                                 19 COMPARTMENT IT2, LP,
                                    COMPARTMENT IT5, LP,
                                 20 COMPARTMENT IT9, LP, and
                                    MFAM MOBILFUNK ASSET
                                 21 MANAGEMENT GMBH

                                 22                       Defendants.
                                 23

                                 24          Pursuant to LR IA 6-1, Plaintiff Fir Tree Capital Management LP (f/k/a Fir Tree Inc.)

                                 25   d/b/a Fir Tree Partners (“Plaintiff”) and Defendants Compartment IT2, LP, Compartment IT5,

                                 26   LP, Compartment IT9, LP, and MfAM Mobilfunk Asset Management GmbH (“Defendants”),

                                 27

                                 28                                                 1
                                  1   by and through their respective attorneys of record, stipulate as follows:
                                  2          1.      On November 9, 2018, Defendants filed a Motion to Dismiss (ECF No. 11) (the
                                  3   “Motion to Dismiss”).
                                  4          2.      Pursuant to a prior Stipulation and Order to Extend Deadlines for Response and
                                  5   Reply Briefs Re: Defendants’ Motion to Dismiss, the Court granted Plaintiff an extension from
                                  6   November 23, 2018 to Monday, December 10, 2018 to file a response to the Motion to Dismiss,
                                  7   and granted Defendants an extension from December 17, 2018 until December 20, 2018 to file
                                  8   their reply brief in support of the Motion to Dismiss. See ECF No. 16.
                                  9          3.      The parties now stipulate to further extend Plaintiff’s deadline to file a response
                                 10   to Defendants’ Motion to Dismiss for a period of one week from December 10, 2018 to
                                 11   December 17, 2018. In addition, the parties stipulate that Defendants shall have until January 4,
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 12   2019 to file a reply in support of their Motion to Dismiss.
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 13          4.      The parties’ reasons underlying the requested extensions of the current deadlines
                                 14   are counsel’s schedules and other case demands during the relevant time frame, including
                                 15   briefing before the Ninth Circuit in a related case, as well as the Christmas and New Year
                                 16   holidays. The parties believe that these requested extensions are reasonable and appropriate
                                 17   under the circumstances.
                                 18          5.      This is the parties’ second request for an extension of the deadlines for Plaintiff
                                 19   to file a response to the Motion to Dismiss and Defendants to file a reply brief in support of the
                                 20   ///
                                 21   ///
                                 22   ///
                                 23   ///
                                 24   ///
                                 25   ///
                                 26   ///
                                 27

                                 28                                                     2
                                  1   Motion to Dismiss. This stipulation is made in good faith and not for purposes of delay.
                                  2            IT IS SO STIPULATED.
                                  3    DATED this 5th day of December 2018                DATED this 5th day of December 2018
                                  4

                                  5    /s/ Robert J. Cassity, Esq.                        /s/ Joe Laxague, Esq._______________
                                       J. Stephen Peek, Esq. (1758)                       Joe Laxague, Esq. (7417)
                                  6    Robert J. Cassity, Esq. (9779)                     Laxague Law, Inc.
                                       Holland & Hart LLP                                 1 East Liberty, Suite 600
                                  7    9555 Hillwood Drive, 2nd Floor                     Reno, NV 89501
                                  8    Las Vegas, Nevada 89134
                                                                                          Roger A. Lane, Esq.
                                  9    Sheila A. Sadighi, Esq.                            Foley & Lardner, LLP
                                       (Admitted Pro Hac Vice)                            111 Huntington Avenue
                                 10    Naomi D. Barrowclough, Esq.                        Boston, MA 02199-7610
                                       (Admitted Pro Hac Vice)
                                 11
9555 HILLWOOD DRIVE, 2ND FLOOR




                                       Lowenstein Sandler LLP                             Attorneys for Defendants
                                 12    One Lowenstein Drive
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                       Roseland, NJ 07068
                                 13
                                       Attorneys for Plaintiff Fir Tree Capital
                                 14    Management LP (f/k/a Fir Tree Inc.) d/b/a
                                       Fir Tree Partners
                                 15

                                 16

                                 17
                                                                                   IT IS SO ORDERED:
                                 18

                                 19

                                 20                                                U.S. DISTRICT/MAGISTRATE
                                                                                   UNITED                    JUDGE
                                                                                            STATES DISTRICT JUDGE
                                 21                                                Dated: December 10, 2018.
                                                                                   DATED:
                                 22   11652577_1

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28                                                   3
